

 SCON 2 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the First Special Service Force, in recognition of its superior service during World War II.
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. CON. RES. 2IN THE SENATE OF THE UNITED STATESJanuary 12, 2015Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present
			 the Congressional Gold Medal to the First Special Service Force, in
			 recognition of its superior service during World War II.1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to First Special Service
 ForceEmancipation Hall in the Capitol Visitor Center is authorized to be used on February 3, 2015, for a ceremony to present the Congressional Gold Medal to the First Special Service Force collectively, in recognition of its superior service during World War II. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.Secretary of the SenateClerk of the House of Representatives